19 F.3d 34
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Patrick T. JONES, Defendant-Appellant.
No. 93-5159.
United States Court of Appeals, Tenth Circuit.
March 8, 1994.

Before TACHA, BRORBY, and EBEL, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Defendant appeals from a conviction for various counts related to armed robbery and carrying and using a firearm during a crime of violence.  The sole issue presented on appeal is whether the evidence was sufficient to sustain the guilty verdicts on the use of a firearm in connection with a crime of violence.  We review the evidence in the light most favorable to the government.  This record contains ample evidence for a reasonable jury to convict defendant on Count III of the Indictment, which charged the carrying of a firearm during the commission of a crime of violence and aiding and abetting other coconspirators in that crime.  The evidence makes it clear that at least two of the three individuals who entered the credit union possessed guns.  Further, the circumstantial evidence that the defendant was wearing a white jacket and the testimony of the branch manager of the credit union that the robber wearing the white jacket had a gun, was ample evidence on which the jury could find the defendant guilty beyond a reasonable doubt.


3
We AFFIRM.  The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470